Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIG. 3 contains the term “DE-DUCKING” in step 350 of FIG. 3, which it seems should read “DE-CHUCKING”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”).

A method of forming a carbon film on a substrate (Abstract) including
Flowing a hydrocarbon containing gas mixture into a process chamber having a substrate on an electrostatic chuck
The substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and therefore the recited range is obvious (MPEP 2144.05)
A pressure of 10.sup. -4 Torr to 10.sup.-1 Torr (para. 0056), which approaches the recited range, which, although not overlapping, is close to the recited range and therefore would have been within the ordinary skill in the art to determine (MPEP 2144.05(I)).
Martinu does not disclose the recited power and frequency ranges.
Lee, in the same field of endeavor of using  RF bias power for deposition of amorphous carbon (Abstract), discloses in Fig. 1 that the chuck is supplied with two RF bias power sources 184, 185 (para. 0034), and the power overlaps with the recited power ranges (para. 0034), as Lee discloses up to about 5000 Watts, and Lee discloses frequency range which overlaps the recited frequency range, as Lee discloses 50 kHz to about 200 MHz (para. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the method disclosed by Martinu in order to obtain the benefit of providing desired film qualities as disclosed by Lee (para. 0063).
Re claim 2:  The combination of Martinu and Lee discloses applying a second RF bias to the electrostatic chuck, as Lee discloses applying a second RF bias to the electrostatic chuck (para. 0034 and 0063).  The reasons for combining the references are the same as stated above in the rejection of claim 1.

Re claim 5:  Martinu discloses the substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and  Martinu also discloses a temperature close to room temperature (para. 0062),  therefore the recited temperature  is obvious (MPEP 2144.05)
Re claim 6:  Martinu discloses CH.sub.4 (para. 0062).
Re claim 7:  Martinu discloses Argon as a diluting gas in the deposition of DLC layer (para. 0062).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”) as applied to claim 1 above, and further in view of Patterson et al (US 5,316,795)(“Patterson”).
Martinu in view of Lee discloses the limitations of claim 1 as stated above.  Martinu in view of Lee is silent with respect to the gas flowed into the process chamber through a gas panel at a sidewall of the process chamber.
Patterson, in the same field of endeavor of deposition of diamond-like carbon (col. 1, lines 35-55), discloses a reactor (Fig. 2) in which the substrate 86 extends in the length of the reactor (col. 8, lines 53-67 and col. 9, lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Patterson with the method .


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”) and Taylor et al (US 2015/0099059 A1)(“Taylor”).
Martinu discloses
A method of forming a carbon film on a substrate (Abstract) including
Flowing a hydrocarbon containing gas mixture into a process chamber having a substrate on an electrostatic chuck
The substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and therefore the recited range is obvious (MPEP 2144.05)
A pressure of 10.sup. -4 Torr to 10.sup.-1 Torr (para. 0056), which approaches the recited range, which, although not overlapping, is close to the recited range and therefore would have been within the ordinary skill in the art to determine (MPEP 2144.05(I)).
Martinu does not disclose the recited power and frequency ranges and Martinu does not disclose an electrode above and opposing the chuck.
Lee, in the same field of endeavor of using  RF bias power for deposition of amorphous carbon (Abstract), discloses in Fig. 1 that the chuck is supplied with two RF bias power sources 184, 185 (para. 0034), and the power overlaps with the recited power ranges (para. 0034), as Lee discloses up to about 5000 Watts, and Lee discloses frequency range which overlaps the recited frequency range, as Lee discloses 50 kHz to about 200 MHz (para. 0034).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the method disclosed by Martinu in order to obtain the benefit of providing desired film qualities as disclosed by Lee (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Taylor with the method disclosed by Martinu in order to obtain the benefit disclosed by Taylor as stated above.
Re claim 2:  The combination of Martinu and Lee and Taylor discloses applying a second RF bias to the electrostatic chuck, as Lee discloses applying a second RF bias to the electrostatic chuck (para. 0034 and 0063).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claims 10-11:    The combination of Martinu and Lee discloses the recited RF bias and power ranges, as the combination of Martinu and Lee discloses the RF bias and power ranges as stated above in the rejection of claim 2, and the ranges for the first and second applied RF bias and power ranges would have been within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).
Re claim 12:  Martinu discloses CH.sub.4 (para. 0062).
Re claim 13:  Martinu discloses Argon as a diluting gas in the deposition of DLC layer (para. 0062).


Re claim 14:  The combination of Martinu and Lee and Taylor discloses applying a third RF bias to the electrostatic chuck, as Taylor discloses applying a  RF bias to the electrostatic chuck from an electrode outside of the chamber as stated above in the rejection of claim 9, which in combination is a third RF source above and opposing the chuck, as stated above in the rejection of claim 9.  The reasons for combining the references are the same as stated above in the rejection of claim 9.
Re claims 15:  The combination of Martinu and Lee  and Taylor discloses the recited RF bias and power ranges, as the combination of Martinu and Lee discloses the RF bias and power ranges as stated above in the rejection of claim 9, and the ranges for the first and second applied RF bias and power ranges would have been within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).


Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”) and of Somekh (US 6,291,334 B1).
Martinu discloses
A method of forming a carbon film on a substrate (Abstract) including
Flowing a hydrocarbon containing gas mixture into a process chamber having a substrate on an electrostatic chuck
The substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and therefore the recited range is obvious (MPEP 2144.05)

Martinu does not disclose the recited power and frequency ranges and Martinu also does not disclose the forming a patterned photoresist and patterning the DLC layer and depositing a material into the etched portions.
Lee, in the same field of endeavor of using  RF bias power for deposition of amorphous carbon (Abstract), discloses in Fig. 1 that the chuck is supplied with two RF bias power sources 184, 185 (para. 0034), and the power overlaps with the recited power ranges (para. 0034), as Lee discloses up to about 5000 Watts, and Lee discloses frequency range which overlaps the recited frequency range, as Lee discloses 50 kHz to about 200 MHz (para. 0034).
Somekh, in the same field of endeavor of DLC films as a protective layer in patterning layers  (col. 3, lines 27-34), discloses patterning a DLC layer, which is the etch stop layer (col. 3, lines 27-34) using photoresist (col. 4, lines 45-60) and the openings are filled with copper (col. 5, lines 15-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the method disclosed by Martinu in order to obtain the benefit of providing desired film qualities as disclosed by Lee (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Somekh with the method disclosed by Martinu in view of Lee in order to obtain the benefit of a mask layer which can be included in the device as disclosed by Somekh.
Re claim 17:  The combination of Martinu and Lee discloses applying a second RF bias to the electrostatic chuck, as Lee discloses applying a second RF bias to the electrostatic chuck (para. 0034 and 
Re claim 19:  Martinu discloses Argon as a diluting gas in the deposition of DLC layer (para. 0062).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”)  as applied to claim 16 above, and further in view of Mangat et al (US 6,596,465 B1)(“Mangat”).
Martinu in view of Lee discloses the limitations of claim 16 as stated above.  Martinu in view of Lee is silent with respect to the DLC as an underlayer in an EUV process 
Mangat, in the same field of endeavor of use of diamond like carbon (col. 4, lines 53-65), Mangat discloses diamond like carbon as an underlayer for EUV  (col. 4, lines 53-65), which offers the benefit of desirable properties over SiO2 or SiON (col. 4, line 66-67 and col. 5, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of DLC disclosed by Mangat with the method disclosed by Martinu in view of Lee in order to obtain the benefits disclosed by Mangat.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”) as applied to claim 19 above, and further in view of Patterson et al (US 5,316,795)(“Patterson”).
Martinu in view of Lee discloses the limitations of claim 19 as stated above.  Martinu in view of Lee is silent with respect to the gas flowed into the process chamber through a gas panel at a sidewall of the process chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Patterson with the method disclosed by Martinu in view of Lee in order to obtain the benefit of desired flow rates in throughout the length of the substrate as disclosed by Patterson (col. 4, lines 24-29 and 52-56).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895